         Case 4:20-cv-00501-KGB Document 31 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

METROPOLITAN PROPERTY AND
CASUALTY INSURANCE COMPANY                                                          PLAINTIFF

v.                                Case No. 4:20-cv-00501 KGB

JOSHUA D. MOODY, et al.                                                           DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal of separate defendants’

counterclaim without prejudice (Dkt. No. 12). The stipulation accords with the terms of Federal

Rule of Civil Procedure 41(a).

       For good cause shown, the Court adopts the stipulation of dismissal of separate defendants’

counterclaim without prejudice. The Court dismisses without prejudice the counterclaim filed by

separate defendants Joshua D. Moody and Gwendolyn Moody.

       It is so ordered this 27th day of January, 2021.

                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
